[Cite as Professionals Guild of Ohio v. Lucas Cty. Corr. Facility, 2019-Ohio-2522.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Professionals Guild of Ohio,                          :

                 Appellant-Appellant,                 :                 No. 17AP-885
                                                                     (C.P.C. No. 17CV-6612)
v.                                                    :
                                                                 (REGULAR CALENDAR)
Lucas County Correctional Treatment                   :
Facility Governing Board et al.,
                                                      :
                 Appellees-Appellees.
                                                      :




                                          D E C I S I O N

                                       Rendered on June 25, 2019


                 On brief: James E. Melle, for appellant. Argued: James E.
                 Melle.

                 On brief: Julia R. Bates and Elaine B. Szuch, for Lucas
                 County Correctional Treatment Facility Governing Board.
                 Argued: Elaine B. Szuch.

                 On brief: Dave Yost, Attorney General, and Michael D. Allen,
                 for State Employment Relations Board. Argued: Tracy M.
                 Nave.

                   APPEAL from the Franklin County Court of Common Pleas

BROWN, J.
        {¶ 1} This is an appeal by appellant, Professionals Guild of Ohio, from a judgment
of the Franklin County Court of Common Pleas affirming a directive of appellee, State
Employment Relations Board ("SERB"), which granted a motion filed by appellee, Lucas
County Correctional Treatment Facility Governing Board (hereafter "Lucas County" or
"the board"), to dismiss appellant's notice to negotiate.
No. 17AP-885                                                                            2

       {¶ 2} The following background facts, essentially not in dispute, are drawn
primarily from the trial court's decision and entry filed December 14, 2017. From 1999
until 2007, appellant and the Lucas County Court of Common Pleas (hereafter "the
common pleas court") had a "voluntary relationship" with regard to correction officers
employed by the common pleas court's community based correctional facility ("CBCF").
(Dec. 14, 2017 Decision & Entry at 2.) On October 12, 2006, the Ohio General Assembly
enacted Am.Sub.H.B. No. 162 ("H.B. 162"), which "made a county, instead of a court of
common pleas, eligible to establish a CBCF." (Dec. 14, 2017 Decision & Entry at 2.) H.B.
162 also "eliminated judicial corrections boards and gave the functions previously held by
them, including employment matters, to the new facility governing boards." (Dec. 14,
2017 Decision & Entry at 2.) Lucas County "established such a governing board" to
assume responsibility for the CBCF. (Dec. 14, 2017 Decision & Entry at 2.)
       {¶ 3} With the enactment of H.B. 162, the General Assembly amended R.C.
4117.01(C) to provide in part:
              "Public employee" means any person holding a position by
              appointment or employment in the service of a public
              employer, * * * except:

              ***

              (18) Employees of community-based correctional facilities
              and district community-based correctional facilities created
              under sections 2301.51 to 2301.58 of the Revised Code who
              are not subject to a collective bargaining agreement on June 1,
              2005.

       {¶ 4} The 2006 legislation included an uncodified provision, Section 4 of H.B.
162, which stated as follows:
              The amendment of section 4117.01 of the Revised Code by this
              act preserves the nonexempt collective bargaining status of
              employees of community-based correctional facilities and
              programs and district community-based correctional facilities
              and programs who are covered by a collective bargaining
              agreement existing on June 1, 2005. These employees shall
              maintain their non-exempt status beyond the termination
              date of the existing collective bargaining agreement. All
              employees of community-based correctional facilities and
              programs and district community-based correctional facilities
              and programs who are not covered by a collective bargaining
No. 17AP-885                                                                              3

              agreement on June 1, 2005, shall be exempt from collective
              bargaining rights under Chapter 4117. of the Revised Code.

       {¶ 5} At the time of the enactment of H.B. 162, Lucas County apparently "had the
only CBCF" covered by a collective bargaining agreement ("CBA").           (Dec. 14, 2017
Decision & Entry at 2.) Prior to the enactment of H.B. 162 and the corresponding
amendment to R.C. 4117.01(C), the common pleas court and appellant "treated
corrections officers employed by [the board] as being excluded from the definition of
'public employees' under the exception for court employees" codified in R.C.
4117.01(C)(18). (Dec. 14, 2017 Decision & Entry at 2.)
       {¶ 6} With the enactment of H.B. 162 and R.C. 4117.01(C)(18), appellant filed a
request for recognition with SERB. At that time, SERB "found that the employees were
'public employees' under [R.C.] 4117.01(C)(18) as amended, since the parties had been
subject to a collective bargaining agreement on June 1, 2005." (Dec. 14, 2017 Decision &
Entry at 3.) Accordingly, SERB "ordered a Direction to Election." (Dec. 14, 2017 Decision
& Entry at 3.)     On November 28, 2008, appellant was certified as the exclusive
representative of corrections officers employed by the board. Appellant and the board
"have continued to be parties to a collective bargaining agreement ever since," and "[t]he
most recent agreement expired on June 30, 2017." (Dec. 14, 2017 Decision & Entry at 3.)
       {¶ 7} On June 30, 2015, the General Assembly enacted Am.Sub.H.B. No. 64
("H.B. 64"), which amended R.C. 4117.01(C) to provide as follows:
              "Public employee" means any person holding a position by
              appointment or employment in the service of a public
              employer, * * * except:

              (17) Employees of community-based correctional facilities and
              district community-based correctional facilities created under
              sections 2301.51 to 2301.58 of the Revised Code.

       {¶ 8} On March 27, 2017, appellant filed with SERB a notice to negotiate with the
board regarding employees of the Lucas County Correctional Treatment Facility ("Lucas
County CTF"). On May 26, 2017, the board filed a motion to dismiss appellant's notice to
negotiate. On July 25, 2017, SERB issued a directive granting the board's motion to
dismiss appellant's notice to negotiate. The directive by SERB stated in part:
No. 17AP-885                                                                               4

              In this case, a ruling for the Union would run contra to the
              plain language of an unambiguous statute and would also
              ignore clear legislative intent to remove the grandfather clause
              from § 4117.01 (C)(17). Uncodified law is, by nature, limited in
              scope and duration. While some uncodified laws are
              longstanding and govern with great power (e.g., the
              uncodified law that provides for deemed certified bargaining
              units), [Section 4]'s weight of authority appears to be greatly
              diminished by the clear meaning of the statute on point and
              the legislative intent to exempt all CBCF employees from
              collective bargaining rights.

       {¶ 9} SERB further held it did not have subject-matter jurisdiction to determine
the issue of the constitutionality of H.B. 64. Appellant filed an appeal with the trial court
from SERB's directive, pursuant to R.C. 119.12 and 4117.02(P), and the parties
subsequently submitted briefs to the court. On December 14, 2017, the trial court filed a
decision and entry affirming SERB's directive based on the court's determination that
SERB correctly found R.C. 4117.01(C)(17) "was controlling." (Dec. 14, 2017 Decision &
Entry at 8.) The trial court further rejected appellant's contention that the amendment to
R.C. 4117.01(C) in H.B. 64 violated the one-subject rule of the Ohio Constitution.
       {¶ 10} On appeal, appellant sets forth the following four assignments of error for
this court's review:
              I. The Common Pleas Court erred in affirming the directive of
              the State Employment Relations Board because it was not
              supported by reliable, probative and substantial evidence and
              was not in accordance with law.

              II. The Common Pleas Court erred to the prejudice of
              Appellant in finding and concluding that the amendment to
              R.C. 4117.01(C)(17) in Am.Sub.H.B. 64 and Section 4 of
              Am.Sub.H.B. No. 162 were in conflict and the conflict was
              irreconcilable.

              III. The Common Pleas Court erred in finding that the
              amendment to R.C. 4117.01(C)(17) in Am.Sub.H.B. No. 64 did
              not violate the One Subject Rule in Article II, Section 15(D) of
              the Ohio Constitution.

              IV. The Common Pleas Court erred to the prejudice of
              Appellant in failing to find and order that Appellant's Motion
              to Compel Bargaining according to the obligations in O.R.C.
              Chapter 4117 be granted.
No. 17AP-885                                                                               5


        {¶ 11} Appellant's assignments of error are interrelated and will be considered
together. Under these assignments of error, appellant contends the trial court erred in:
(1) affirming the directive of SERB because it was not supported by reliable, probative and
substantial evidence and was not in accordance with law, (2) concluding that Section 4 of
H.B. 162 and the amendment to R.C. 4117.01(C)(17) made by H.B. 64 were in
irreconcilable conflict, (3) finding that the amendment to R.C. 4117.01(C)(17) did not
violate the one-subject rule in Article II, Section 15(D) of the Ohio Constitution, and (4)
failing to grant appellant's motion to compel bargaining in accordance with R.C. Chapter
4117.
        {¶ 12} A trial court, in considering an appeal under R.C. 119.12, "reviews an
administrative order to determine whether it is supported by reliable, probative, and
substantial evidence and is in accordance with law." Benevolent Emps. v. State Emp.
Relations Bd., 10th Dist. No. 12AP-377, 2012-Ohio-5905, ¶ 28. In reviewing a trial court's
determination that "the board's order was supported by reliable, probative and
substantial evidence, this court's role is limited to determining whether the trial court
abused its discretion." Id. at ¶ 29. However, regarding the issue of "whether the board's
order was in accordance with law, this court exercises plenary review." Id. In this respect,
"[a] question of statutory construction presents an issue of law that we determine de novo
on appeal." Lang v. Dir., Ohio Dept. of Job & Family Servs., 134 Ohio St.3d 296, 2012-
Ohio-5366, ¶ 12, citing Ceccarelli v. Levin, 127 Ohio St.3d 231, 2010-Ohio-5681, ¶ 8, citing
State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, ¶ 8.
        {¶ 13} In general, "[t]he goal of statutory construction is to ascertain and give
effect to the General Assembly's intent." Toledo v. Corr. Comm. of Northwest Ohio, 6th
Dist. No. L-16-1155, 2017-Ohio-9149, ¶ 22. In determining such intent, "courts first look
to the statutory language and the purpose to be accomplished," and "[w]hen a statute's
meaning is clear and unambiguous, courts apply the statute as written." Id. Thus, "[i]n
such a situation, courts have no basis for resorting to rules of statutory interpretation, as
an unambiguous statute is to be applied, not interpreted." Id. If, on the other hand, "a
statute is ambiguous, ' "courts seek to interpret the statutory provision in a manner that
most readily furthers the legislative purpose as reflected in the wording used in the
No. 17AP-885                                                                             6

legislation." ' " Id., quoting State v. Black, 142 Ohio St.3d 332, 2015-Ohio-513, ¶ 38,
quoting State ex rel. Toledo Edison Co. v. Clyde, 76 Ohio St.3d 508 (1996).
      {¶ 14} The Supreme Court of Ohio has recognized that courts are to "accord due
deference to SERB's interpretation of R.C. Chapter 4117. Otherwise, there would be no
purpose in creating a specialized administrative agency, such as SERB, to make
determinations." Lorain City School Dist. Bd. of Edn. v. State Emp. Relations Bd., 40
Ohio St.3d 257, 260 (1988).
      {¶ 15} In challenging the trial court's affirmance of SERB's order, appellant argues
the trial court erred in "seemingly" ruling that the amended version of R.C. 4117.01(C)(17)
was irreconcilable with the former version of R.C. 4117.01(C). (Appellant's Brief at 14.)
According to appellant, the trial court's analysis should have been based on a comparison
of the language of amended R.C. 4117.01(C)(17) with the language of Section 4 of H.B. 162.
In response, SERB and the board argue the clear statutory language of R.C. 4117.01(C)(17)
excludes from the definition of "public employee" any employees of CBCFs.
      {¶ 16} As set forth under the facts, in 2006, the legislature, through the enactment
of H.B. 162, amended R.C. 4117.01(C)(18) to define "[p]ublic employee" to mean, in part,
"any person holding a position by appointment or employment in the service of a public
employer * * * except * * * [e]mployees of community-based correctional facilities and
district community-based correctional facilities created under sections 2301.51 to 2301.58
of the Revised Code who are not subject to a collective bargaining agreement on June 1,
2005." (Emphasis added.) In 2015, the General Assembly enacted H.B. 64, which
amended R.C. 4117.01(C)(17) to define public employee to mean, in part, "any person
holding a position by appointment or employment in the service of a public employer * * *
except * * * [e]mployees of community-based correctional facilities and district
community-based correctional facilities created under sections 2301.51 to 2301.58 of the
Revised Code." Thus, by the enactment of H.B. 64, the above italicized language (i.e.,
"who are not subject to a collective bargaining agreement on June 1, 2005") was deleted
from R.C. 4117.01(C).
      {¶ 17} On review, we agree with the board and SERB that the language of R.C.
4117.01(C)(17) is plain and unambiguous. By its terms, the statute excludes employees of
CBCFs from the definition of public employee for purposes of collective bargaining in the
No. 17AP-885                                                                                7

public sector. Further, as noted by SERB, interpreting current R.C. 4117.01(C) as not
applying to appellant's members because they were a party to a collective bargaining
agreement on June 1, 2005 would require adding words to the statute that no longer exist.
       {¶ 18} It is presumed the legislature was aware of the existing law when it
amended R.C. 4117.01(C). See, e.g., Harris v. J.A. Schultz & Son, 6th Dist. No. WD-86-81
(July 17, 1987) ("the legislature is presumed to be aware of existing statutes and to know
the status of the law relating to the subjects with which it is dealing"); Lytle v. Baldinger,
84 Ohio St. 1, 8 (1911) (presumption exists "that every amendment of a statute is made to
effect some purpose"). A similar presumption arises when the legislature amends a
statute by deleting language from the prior version. See State ex rel. Kelly v. Judges of
Cleveland Municipal Court, 1 Ohio App.2d 558, 563 (8th Dist.1965) (amendment of
statute deleting language raised presumption that legislature "intended to change the
effect and operation of the law to the extent of the change in the language of the statute").
Here, it is presumed the legislature, by deleting the words "who are not subject to a
collective bargaining agreement on June 1, 2005," intended to change the existing law
such that the omitted provision was no longer effective.
       {¶ 19} As indicated, in support of its position, appellant relies on a provision in the
uncodified law (i.e., Section 4 of H.B. 162), which explained that the amendment to R.C.
4117.01 (effective October 12, 2006) "preserves the nonexempt collective bargaining
status of employees of community-based correctional facilities * * * who are covered by a
collective bargaining agreement existing on June 1, 2005." According to appellant, H.B.
64, which amended R.C. 4117.01(C) in 2015, did not repeal, amend or change uncodified
Section 4.
       {¶ 20} Under Ohio law, "uncodified law is '[l]aw of a special nature that has a
limited duration or operation and is not assigned a permanent Ohio Revised Code section
number.' " Maynard v. Eaton Corp., 119 Ohio St.3d 443, 2008-Ohio-4542, ¶ 7, quoting A
Guidebook for Ohio Legislators, 145 (1oth Ed.2007-08). Because uncodified law " 'is not a
law of a general and permanent nature, it does not appear in the statutes in codified form.'
" Id. Uncodified law is "occasionally called a temporary law." Id. Further, "[w]hile
uncodified law is 'part of the law of Ohio,' it should not be used to displace statutory
No. 17AP-885                                                                                             8

language where the meaning of the statute is clear." First Natl. Bank of Pennsylvania v.
Jones, 11th Dist. No. 2013-T-0083, 2014-Ohio-746, ¶ 22.
        {¶ 21} As noted, while Section 4 provided explanation regarding the amendment in
H.B. 162 of R.C. 4117.01 (i.e., that employees subject to a CBA existing on June 1, 2005
"shall maintain their non-exempt status beyond the termination date of the existing
collective bargaining agreement"), we do not find persuasive appellant's argument that
this uncodified provision remains operative in light of the plain language of R.C.
4117.01(C)(17), as amended in H.B. 64. Rather, because the language of R.C.
4117.01(C)(17) is unambiguous, we decline to look to uncodified Section 4 to alter that
meaning. Accordingly, the trial court did not err in affirming the directive of SERB on the
basis that the language of R.C. 4117.01(C)(17) "was controlling."
        {¶ 22} We note, as an aside, while this court's affirmance of SERB's interpretation
of R.C. 4117.01(C)(17) necessarily resolves the dispositive issue of whether Lucas County
(as a public employer) is mandatorily required to collectively bargain with employees of a
CBCF, nothing in our decision should be construed as addressing (and/or foreclosing) the
right of the parties to voluntarily agree to collectively bargain in the future.1
        {¶ 23} Appellant further contends the amendment to R.C. 4117.01(C)(17) in an
appropriations bill (H.B. 64) is violative of the single-subject rule of Article II, Section
15(D) of the Ohio Constitution. According to appellant, the amendment has nothing to do
with expending funds and was buried among numerous unrelated provisions, thereby
displaying the hallmarks of logrolling. In support, appellant relies in part on State ex rel.
Ohio Civil Serv. Emps. Assn. Local 11 v. State Emp. Relations Bd., 104 Ohio St.3d 122,
2004-Ohio-6363, ¶ 36 (holding that amendment to R.C. 3318.31, excluding certain
employees from collective bargaining process, violated one-subject rule where there was
disunity between challenged provision and budget-related items of bill).
        {¶ 24} In response, the board contends there is a direct link between the
amendment at issue and the budgetary process; specifically, the board maintains the
Lucas County CTF is unique, being the only CBCF in the state that could be subject to the
change in the statute (i.e., the only CBCF subject to a CBA on June 1, 2005). The board

1 As previously noted under the facts, appellant and Lucas County (formerly the common pleas court)

initiated a "voluntary relationship" with respect to corrections officers employed by the CBCF beginning in
1999, and appellant and Lucas County have continued to be parties to a CBA since that time.
No. 17AP-885                                                                               9

notes that the overall budget allocation for CBCFs statewide is set by the state legislature,
and earmarked funds are then allocated to the Ohio Department of Rehabilitation and
Correction which, in its sole discretion, determines the dollar amounts to be appropriated
to each of the CBCF programs. According to the board, because the Lucas County CTF
budget is dependent on the state budget, in accordance with R.C. 2301.56, legislation
relating to employee conditions, wages, operations and other pertinent matters regarding
employees of the Lucas County CTF necessarily impacts the state budget as a whole and,
therefore, the amendment was correctly included in an appropriations bill.
       {¶ 25} In its response to appellant's constitutional challenge, SERB argues there is
no disunity within H.B. 64, and the legislature had a legitimate reason for combining
provisions that affect R.C. Chapter 4117 and collective bargaining in the legislation. SERB
notes the amendment to R.C. 4117.01(C) was not the only revision in the legislation
affecting R.C. Chapter 4117 or collective bargaining rights; specifically, SERB observes,
H.B. 64 also amended R.C. 4117.10(A), clarifying which laws prevail over conflicting
provisions of agreements between employee organizations and public employers, and the
bill added R.C. 3319.113, a provision affecting collective bargaining rights of public school
employees.
       {¶ 26} Article II, Section 15(D) of the Ohio Constitution, states in part: "No bill
shall contain more than one subject, which shall be clearly expressed in its title." The
Supreme Court of Ohio as held that the purpose of the one-subject rule "is to prevent
logrolling, which occurs when legislators combine disharmonious proposals in a single bill
to ensure passage of proposals that might not have won acceptance on their own." State
ex rel. Ohio Civ. Serv. Emps. Assn. v. State, 146 Ohio St.3d 315, 2016-Ohio-478, ¶ 15,
citing State ex rel. Dix v. Celeste, 11 Ohio St.3d 141, 142-43 (1984).
       {¶ 27} Although the Supreme Court has "described the one-subject rule as
mandatory," it has noted that its role in enforcement of the rule "remains limited." Id. at
¶ 16. Further, "[t]he one-subject rule does not prohibit a plurality of topics, only a
disunity of subjects." Id. at ¶ 17. Thus, "[t]he mere fact that a bill embraces more than
one topic is not fatal as long as a common purpose or relationship exists between the
topics." Id. The Supreme Court has made clear it will "invalidate statutes as violating the
one-subject rule only when they contain 'a manifestly gross and fraudulent violation.' "
No. 17AP-885                                                                              10

Id., quoting Dix at 145. Accordingly, "[o]nly when there is no practical, rational or
legitimate reason for combining provisions in one act will we find a one-subject-rule
violation." Id. The Supreme Court has cautioned that "[a]pplication of the one-subject
rule is more difficult when the challenged provision is part of an appropriations bill." Id.
at ¶ 18. In this respect, the Supreme Court has recognized that "[b]iennial appropriations
bills, which fund the state's programs and departments, necessarily address wide-ranging
topics and bring unique challenges for judicial review." Id.
       {¶ 28} In the present case, the trial court addressed the constitutional issue and
found no manifestly gross and fraudulent violation of the one-subject rule, nor evidence of
logrolling. On review, we find no error with that determination.
       {¶ 29} In general, we agree with the board that the issue of whether Lucas County
is subject to mandatory collective bargaining (and attendant matters pertaining to
employee wages, hours, working conditions, etc.) implicates budgetary and appropriation
processes, thereby impacting the overall Lucas County CTF budget. In this respect,
county budgeting processes "are necessarily affected by overall state appropriations."
Cuyahoga Cty. Veterans Servs. Comm. v. State, 159 Ohio App.3d 276, 2004-Ohio-6124,
¶ 14 (10th Dist.). We therefore find the amendment at issue to be sufficiently related to
funding and the budgeting process so as to justify inclusion in an appropriations bill.
       {¶ 30} We also find no blatant disunity of topics, and conclude there is a legitimate
basis for combining provisions affecting R.C. Chapter 4117 and collective bargaining rights
in the bill. As noted by SERB, H.B. 64 not only amended R.C. 4117.01(C)(17), but
included amendments to R.C. 4117.10 (delineating the relationship between provisions of
a CBA and applicable state and local laws).         In addition, the bill contained other
provisions related to collective bargaining, including R.C. 4113.81 (prohibiting the state
from engaging in collective bargaining with individuals excluded from coverage under
R.C. Chapter 4117 and the National Labor Relations Act), as well as R.C. 3319.113(F)
(which included language providing that "[n]otwithstanding any provision to the contrary
in [R.C.] Chapter 4117," requirements for school counselor evaluations "prevail over any
conflicting provision of a collective bargaining agreement entered into on or after
September 29, 2015").
No. 17AP-885                                                                             11

       {¶ 31} Under Ohio law, "when an enactment of the General Assembly is
challenged, the challenger must overcome a strong presumption of constitutionality."
State ex rel. Jackman v. Cuyahoga Cty. Court of Common Pleas, 9 Ohio St.2d 159, 161
(1967). Here, we agree with the trial court that the amendment to R.C. 4117.01(C) in H.B.
64 does not constitute a manifestly gross and fraudulent violation of the one-subject rule.
Thus, the trial court did not err in rejecting appellant's constitutional challenge under
Article II, Section 15(D), of the Ohio Constitution.
       {¶ 32} Based on the foregoing, the trial court did not err in affirming the directive
of SERB granting the board's motion to dismiss appellant's notice to negotiate.
Accordingly, appellant's four assignments of error are overruled and the judgment of the
Franklin County Court of Common Pleas is hereby affirmed.
                                                                       Judgment affirmed.

                           SADLER and BRUNNER, JJ., concur.

                                  _________________